Citation Nr: 0123679	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs benefits.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which determined that the 
appellant did not have basic eligibility for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met as a matter of law; the appellant 
is not eligible for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant first submitted documents including a 
"Certification" from the General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant General, 
along with an informal claim for VA benefits, in July 1999.  
The documents are offered to show that the appellant joined 
the "grla" [guerrilla forces] on January 1, 1944, that he 
was assigned to the 2nd squadron "ECLGA", and that his date 
of discharge was February 2, 1946.  

The RO, in September 1999, next sent the appellant a letter 
and VA application for compensation or pension requesting 
additional information in order to process his claim.  In 
December 1999, the RO included the pertinent additional 
information on VA Form 3101, and requested verification of 
the appellant's alleged service.  A decision, also dated 
December 1999, informed the appellant that because he was not 
included on a roster of recognized guerrillas, his claim for 
benefits was denied.  

The RO also sent a request for service information to the 
United States Army Reserve Personnel Center (ARPERCEN) in St. 
Louis, Missouri.  In March 2000, the RO received a response 
certifying that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Also in March 2000, the RO informed the appellant that 
entitlement to VA benefits is dependent upon a finding by the 
U.S. Department of the Army that an individual had valid 
military service in the Armed Forces of the United States.  

The appellant testified at the RO in July 2000, and before 
the undersigned Member of the Board in June 2001.  He argues 
that the "certification" and associated documents from the 
General Headquarters of the Armed Forces of the Philippines, 
Office of the Adjutant General, is sufficient to verify his 
service.  During his June 2001 hearing, the undersigned 
Member of the Board also requested whether additional 
pertinent identifying information was available, such as 
additional names the appellant may have served under, in an 
effort to assist him.  Costantino v. West, 12 Vet. App. 517 
(1999) (VA hearing officer has a regulatory duty under 
38 C.F.R. § 3.103(c)(2) to suggest the submission of evidence 
which the claimant may have overlooked and which may be to 
his advantage).

In a June 2001 Memorandum for File, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the USAFFE 
and those who claim to have served in the organized guerrilla 
forces were maintained by U.S. Army Reserve Personnel Center 
(ARPERCEN).  The RO stated that the individual records for 
each potential claimant were maintained in alphabetical 
order.  It was noted that ARPERCEN had repeatedly informed VA 
that, unless the claimant reported personal data such as a 
name, which was different from that which was provided in a 
prior request for service verification, there was no value in 
resubmitting a request for reverification.  It was further 
noted that ARPERCEN had indicated that a potential claimant's 
service was verified by the records associated with his or 
her name and that, if the name was a common one or if there 
are minor discrepancies in spelling or middle initial, 
ARPERCEN would compare the service number, date of birth, 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
The RO noted that documents issued by the Philippine Army or 
Philippine Veterans Affairs (with the exception of Form 23, 
Affidavit for Philippine Army Personnel) were of no value in 
establishing service unless they contained personal data that 
was substantially different from that VA had provided to 
ARPERCEN.  The RO also reported that the Philippine 
government had its own regulations and laws which permit 
recognition of military service not recognized by the United 
States Army and that such findings are not binding on 
ARPERCEN.  Moreover, the RO noted the information submitted 
to ARPERCEN concerning the appellant's claim of recognized 
military service, and concluded that no new evidence had been 
presented, which was different from that already submitted, 
which would warrant a request for recertification.  
Additionally, the RO reported essentially the same 
information to the appellant by the March 2000 Statement of 
the Case and the August 2000 Supplemental Statement of the 
Case.

II.  Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  Service in the Regular Philippine Scouts is 
included for pension, compensation, dependency and indemnity 
compensation, and burial benefits.  38 C.F.R. § 3.8(a).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits.  38 C.F.R. § 3.8(c) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Moreover, "service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Id.; accord, Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Therefore, the various documents the 
appellant has submitted, including those from the government 
of the Philippines, have no bearing upon the resolution of 
this matter.  

In the instant case, the United States Army's aforementioned 
determination that the appellant did not serve as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
is binding upon the Board.  The Board concurs with the RO's 
determination, as documented by the June 2001 Memorandum for 
File, that the appellant has since submitted no United States 
service documents in support of his claim, or any further 
information substantially different from that previously 
submitted to the United States Army, which would warrant a 
request for recertification.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994) (overruled on other grounds by D'Amico v. 
West, 209 F.3d 1322, 1325 (Fed. Cir 2000).  Accordingly, VA 
has fulfilled its duty under 38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law defines a 
"claimant" as any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary, see 38 U.S.C.A. § 5100 (West Supp. 2001), 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

For the reasons stated below, the Board finds that VA's 
duties under the VCAA and implementing VA regulations have 
been fulfilled even though the RO did not have the benefit of 
the explicit provisions of the VCAA.

The record reflects that the RO informed the appellant by the 
March 2000 Statement of the Case and the August 2000 
Supplemental Statement of the Case, that the U.S. Department 
of the Army had certified that he had no recognized military 
service and that this determination was binding on VA.  This 
is essentially the same rationale for the Board's decision 
herein.  It is also noted that both the Statement of the Case 
and the Supplemental Statement of the Case included a summary 
of the applicable law and regulations pertinent to the 
instant case.  Further, as noted above, the appellant has 
since submitted no United States service documents in support 
of his claim, or any further information substantially 
different from that previously submitted to U.S. Department 
of the Army, which would warrant a request for 
recertification.  Moreover, since this claim has been denied 
as a matter of law, the benefit of the doubt doctrine is not 
for application in the instant case.  Additionally, as the 
law is dispositive in this case, there does not appear to be 
any reasonable possibility that any additional assistance 
would aid in substantiating the appellant's claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  In the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  Thus, 
the Board concludes that further development and further 
expending of VA's resources is not warranted.  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  Cf. 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994) (regulatory 
duty to verify under 38 C.F.R. § 3.203(c) typically fulfilled 
by single request to service department, absent new or 
additional identifying information), overruled on other 
grounds by D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir 
2000).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

